DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo, et al. (US Patent No. 9,743,390 B2) in view of Hulyalkar, et al (US Pre Grant Publication No. 2002/0085503 A1). 

Regarding claims 1 and 2, Heo discloses a method performed by a user equipment (UE), (fig. 1,element 108) in a communication system in which the UE can communicate with another UE directly over a device to device interface (fig. 1, element connecting elements 102, see also citations, infra), the method comprising and a user equipment (UE), (fig. 1, element 108) for a communication system in which the UE can communicate with another UE directly over a device to device interface (fig. 1, element connecting elements 102, see also citations, infra), the UE comprising a controller and a transceiver (column 5, lines 4-18), wherein the controller is operable to control the transceiver to (column 5, lines 4-18):

a. receiving/receive, from a network node included in the communication system, configuration information that specifies criteria for performing measurements wherein the criteria include at least one threshold. (The UE is configured by the network node/eNB with a threshold value used for determining if the UE is to send a measurement report of a measured value of another D2D UE the UE is in current communication with based on if the measurement falls below the threshold value  [column 8, Lines 22-26 – UE receives an event definition from the base station/eNB; column 11 Line 55-65 – event triggers reporting of channel measurements when an event definition is met; column 12, lines 41-42 – threshold is configured by base station/eNB using RRC; column 12, lines 60-66 [see also column 12, lines 18-45]– if the signal parameter falls below the threshold, the event is triggered [i.e. measurement report sent]. Finally, in response to the event of the D2D signal quality with a communicating another D2D device falling below a threshold, the base station may switch the traffic to the radio connection/infrastructure communication path [i.e. a traditional cellular infrastructure path via the radio connection with the network node/eNB] based on the reported low signal quality with the another D2D device [column 12, lines 60-66; column 3, lines 11-14 and column 17, lines 15-20].

b. reporting/report, to the network node, channel quality measurement results representing signal strength, in a case where the signal strength is below the at least one threshold value
 (see (a), supra)

c. wherein a path is switched in accordance with the reporting of the channel quality measurement results. (Heo discloses that path is switched to the base station path from the D2D path in response to the measurement (see (a), supra. In another embodiment, Heo discloses that the base station may perform D2D path switching in response to a measurement report from a triggering event, but this is not based on a threshold as claimed, but rather based on comparison between the quality of the current and a possible D2D connection [column 13, lines 38-60].)

Heo fails to disclose a criterion for performing measurements for reselecting a further UE for communication via the device to device interface comprises the first threshold value or switching a path of the device to device interface from the another UE to the further UE (i.e. In another embodiment, Heo discloses that the base station may perform D2D path switching in response to a measurement report from a triggering event, but this is not based on a threshold as claimed, but rather based on comparison between the quality of the current and a possible D2D connection [column 13, lines 38-60].) In the same field of endeavor, Hulyalkar discloses a criterion for performing measurements for reselecting a further UE for communication via the device to device interface comprises the first threshold value or switching a path of the device to device interface from the another UE to the further UE. (Hulyalkar discloses that when a measured signal quality of a device-to-device link falls below a first threshold value, an alternative path via another D2D device is selected and used [paragraphs 0017-0018 – user endpoint relay devices perform device-to-device communication in in an ad-hoc manner; paragraph 0038- the user endpoint relay devices switch D2D connections/paths based on a threshold quality value].)
Therefore, since Hulyalkar discloses a first threshold for UE reselection and path switching, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the UE reselection and path switching of Hulyalkar with the system of Heo by implementing the first threshold of Heo as a threshold for reselecting a further UE for device to device communication, as taught by Hulyalkar with the reselection being in response to the triggered measurement report of the first threshold, as taught by Heo. The motive to combine is to improve signal quality and throughput by allowing the UE to select a better D2D device for communications if the current D2D device has substandard quality. 
Regarding claims 3 and 4, Heo discloses a method of monitoring in a network node (fig. 1, element 104 – eNB, see also discussion, infra) included in a communication system (fig. 1) in which first and second user equipments (UEs) (fig. 1, elements 102) can communicate with each other directly over a device to device interface, (fig. 1, communication between elements 102; see also discussion, infra) the method comprising and a network node (fig. 1, element 104 – eNB, see also discussion, infra) included in a communications system (fig. 1)  in which first and second user equipments (UEs) (fig. 1, elements 102) can communicate with each other directly over a device to device interface (fig. 1, communication between elements 102; see also discussion, infra), the network node comprising a controller and a transceiver (column 5, lines 19-33), wherein the controller is operable to control the transceiver (column 5, lines 19-33),  to:

a. indicating/indicate, to the first UE, configuration information that specifies criteria for performing measurements, the criterion including at least one threshold value (The first UE is configured by the network node/eNB with a threshold value indicated to the first UE by the base station/eNB/network node, with the threshold value used for determining if the first UE is to send a measurement report which is received at the base station/eNB/network node from the first UE, the measurement report of a measured value of a second D2D UE the first UE is currently in communication with and the measurement report sent based on if the measured value falls below the threshold value  [column 8, Lines 22-26 – UE receives an event definition from the base station/eNB; column 11 Line 55-65 – event triggers reporting of channel measurements when an event definition is met; column 12, lines 41-42 – threshold is configured by base station/eNB using RRC; column 12, lines 60-66 [see also column 12, lines 18-45]– if the signal parameter falls below the threshold, the event is triggered [i.e. measurement report sent]. Finally, in response to the event of the D2D measured signal quality with a communicating second D2D device falling below a threshold received via a measurement report from the first UE, the base station may switch the traffic to the infrastructure communication path based on the reported low signal quality with the another D2D device [i.e. a traditional cellular infrastructure path via the network node/eNB] [column 12, lines 60-66; column 3, lines 11-14 and column 17, lines 15-20].)

b. receiving/receive, from the first UE, direct link channel quality measurement results representing signal strength, in a case where the signal strength is below the at least one threshold value (see (a), supra)

c. wherein a path is switched in accordance with the receiving of the channel quality measurement results. (Heo discloses that path is switched to the base station path from the D2D path in response to the measurement (see (a), supra. In another embodiment, Heo discloses that the base station may perform D2D path switching in response to a measurement report from a triggering event, but this is not based on a threshold as claimed, but rather based on comparison between the quality of the current and a possible D2D connection [column 13, lines 38-60].)

Heo fails to disclose a criterion for performing measurements for reselecting a further UE for communication via the device to device interface comprises the first threshold value or switching a path of the device to device interface from the second UE to the further UE (i.e. In another embodiment, Heo discloses that the base station may perform D2D path switching in response to a measurement report from a triggering event, but this is not based on a threshold as claimed, but rather based on comparison between the quality of the current and a possible D2D connection [column 13, lines 38-60].) In the same field of endeavor, Hulyalkar discloses a criterion for performing measurements for reselecting a further UE for communication via the device to device interface comprises the first threshold value or switching a path of the device to device interface from the second UE to the further UE. (Hulyalkar discloses that when a measured signal quality of a device-to-device link falls below a first threshold value, an alternative path via another D2D device is selected and used [paragraphs 0017-0018 – user endpoint relay devices perform device-to-device communication in in an ad-hoc manner; paragraph 0038- the user endpoint relay devices switch D2D connections/paths based on a threshold quality value].)
Therefore, since Hulyalkar discloses a first threshold for UE reselection and path switching, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the UE reselection and path switching of Hulyalkar with the system of Heo by implementing the first threshold of Heo as a threshold for reselecting a further UE for device to device communication, as taught by Hulyalkar with the reselection being in response to the triggered measurement report of the first threshold, as taught by Heo. The motive to combine is to improve signal quality and throughput by allowing the UE to select a better D2D device for communications if the current D2D device has substandard quality. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, applicant argues that Heo fails to discuss the newly claimed reselecting a further UE or switching of a path from the another UE to a further UE. The Examiner agrees, but the newly cited reference of Hulyalkar is used to teach these elements. Therefore, Applicant’s Arguments have been considered and are not persuasive. 






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466